176 So.2d 380 (1965)
Robert Ralph MANNING, a/k/a Robert Ralph Manning, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 64-1073.
District Court of Appeal of Florida. Third District.
June 22, 1965.
*381 Robert L. Koeppel, Public Defender, and Phillip A. Hubbart, Asst. Public Defender, for appellant.
Earl Faircloth, Atty. Gen., and James T. Carlisle, Asst. Atty. Gen., for appellee.
Before BARKDULL, C.J., and TILLMAN PEARSON and SWANN, JJ.
PER CURIAM.
The appellant, by this appeal, seeks review of an adverse order on his petition filed pursuant to Criminal Procedure Rule 1, F.S.A. ch. 924 Appendix. He urges, as the basis of his collateral attack on his conviction, that he was induced to plead guilty by promises made to him by his privately employed counsel.
We affirm the action of the trial judge in denying relief. The State is not responsible for promises or inducements made by one's own privately obtained attorney, see and compare: Williams v. State, Fla.App. 1965, 174 So.2d 775.
Affirmed.